Citation Nr: 0909682	
Decision Date: 03/16/09    Archive Date: 03/26/09

DOCKET NO.  07-28 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to payment of additional disability compensation 
for a dependant spouse prior to February 1, 2007.  



REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel




INTRODUCTION

The Veteran had active duty from July 1965 to April 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin.  


FINDINGS OF FACT

1.  The Veteran married his wife in July 1982.  

2.  A rating decision in May 2004 assigned disability ratings 
that, for the first time, resulted in a combined rating of at 
least 30 percent.  The Veteran was notified in May 2004 that 
he may be entitled to additional benefits for dependents and 
he was provided a VA Form 21-686c to submit necessary 
information.  

3.  A VA Form 21-686c containing required information 
regarding the Veteran's wife was not subsequently received 
until January 23, 2007.  

4.  In February 2007, the RO notified the Veteran that his 
monthly compensation payment had been adjusted to include his 
wife, effective February 1, 2007.  


CONCLUSION OF LAW

The criteria are not met for an effective date prior to 
February 1, 2007, for payment of additional compensation for 
a dependant spouse.  38 U.S.C.A. §§ 1115, 5107, 5111 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.31, 3.401(b) (2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Analysis

The law provides that a veteran who is entitled to 
compensation, and whose disability is rated not less than 30 
percent, shall be entitled to additional compensation for 
dependents.  38 U.S.C.A. § 1115.  

VA's regulations provide that the effective date for payment 
of additional compensation for dependents shall be the latest 
of the following dates:

(1)  Date of claim. This term means the following, 
listed in their order of applicability: 
(i)  Date of veteran's marriage, or birth 
of his or her child, or, adoption of a 
child, if the evidence of the event is 
received within 1 year of the event; 
otherwise  
(ii)  Date notice is received of the 
dependent's existence, if evidence is 
received within 1 year of the Department 
of Veterans Affairs request.  
(2)  Date dependency arises.  
(3)  Effective date of the qualifying disability 
rating provided evidence of dependency is received 
within 1 year of notification of such rating 
action.  
(4)  Date of commencement of veteran's award.  

38 C.F.R. § 3.401(b).  

The record shows that the Veteran first applied for VA 
compensation benefits in 1980; the claim form indicates that 
he was not married at that time.  A rating decision in 
January 1982 initially established service connection for a 
disability, and assigned a 0 percent rating.  In conjunction 
with a claim for an increased rating, in August 1982, the 
Veteran submitted a signed VA Form 21-686c and a copy of his 
marriage certificate, noting his recent marriage.  However, 
because his disability rating remained 0 percent, additional 
benefits for a dependent could not be paid.  

A rating decision in May 2004 granted service connection for 
three additional disabilities and assigned ratings that, for 
the first time, increased the Veteran's combined rating to 
30 percent beginning November 1, 2000.  The May 2004 notice 
letter advised him that 

Veterans who are in receipt of 
compensation of 30% or more may be 
entitled to an additional allowance for 
their dependents.  Before we can 
determine entitlement to additional 
benefits for dependents, we need 
additional information.  Complete, sign, 
and return the enclosed VA Form 21-686c, 
Declaration of Status of Dependents...  We 
must receive the form within one year 
from the date of this letter to protect 
entitlement to benefits from the earliest 
possible date.  Otherwise, benefits can 
only be paid from the date we receive the 
evidence.  

Another rating decision was issued in December 2004 that 
granted a total disability rating based on individual 
unemployability.  The notice letter for that decision advised 
that, "We are paying benefits for a single veteran with no 
dependents."  The Veteran was also advised that, "Any 
dependents or future dependents may be eligible for 
Dependents' Educational Assistance."  The form for applying 
for such benefits was enclosed.  

On January 23, 2007, a completed and signed VA Form 21-686c 
was received, along with a copy of the Veteran's marriage 
certificate, noting his marriage in July 1982.  The form 
noted that the Veteran's son was 23 years old and was 
receiving VA educational assistance benefits under Chapter 
35, U.S.C.  By a letter dated in February 2007, the RO 
notified the Veteran that he was being paid additional 
benefits for his spouse, beginning February 1, 2007, but the 
law prohibited payment of additional benefits for his son 
while he was receiving Chapter 35 benefits.  

The Veteran filed a notice of disagreement in March 2007, 
contending that VA was aware that he was married in 1982 and 
that he had a son in 1983.  He also noted that he had 
previously applied for "Agent Orange," had purchased a home 
through VA in 1985, and had VA insurance.  

Applying the evidence in this case to the several criteria 
for determining the effective date for an increased award for 
a dependent spouse, the Board finds that the dependency arose 
on the date of the Veteran's marriage in July 1982.  The 
effective date of the qualifying disability rating was 
November 1, 2000.  The Board recognizes that a VA Form 21-
686c was received from the Veteran in August 1982, noting his 
recent marriage; however, he was not eligible for additional 
benefits for dependents at that time because of the 0 percent 
rating.  

When the Veteran's disability rating was increased in May 
2004, he was notified that information was needed to 
determine his entitlement to additional benefits for 
dependents, and he failed to return the necessary form within 
one year.  While he may have notified VA many years 
previously that he had married and that he had a son, VA 
required current information in that regard, because the 
status of a veteran's dependents frequently changes, 
particularly after the passage of so many years.  

Further, even after the May 2004 notice letter, the Veteran 
was again notified in December 2004 that he was being paid 
benefits for a single veteran with no dependents.  So he was 
clearly aware of the need for current information.  
Nevertheless, a completed VA Form 21-686c was not received 
until January 23, 2007, well beyond the one-year period 
following the May 2004 notice letter that requested that 
evidence.  

The Board has considered the Veteran's arguments and his 
contention that VA was previously aware of his wife's 
dependency status.  However, it is the Veteran's 
responsibility to provide information requested by VA.  See 
38 U.S.C.A. § 5107(a) (a claimant has the responsibility to 
present and support a claim for benefits under laws 
administered by the Secretary).  

Accordingly, because the required evidence of the Veteran's 
wife's dependency status was not received by VA until January 
23, 2007, that date is the earliest date that can be assigned 
for the additional compensation based on the dependency.  
Payment for the additional benefits could begin no earlier 
than February 1, 2007.  See 38 U.S.C.A. § 5111(a); 38 C.F.R. 
§ 3.31 (payment of monetary benefits based on an increased 
award of compensation may not be made for any period prior to 
the first day of the calendar month following the month in 
which the award became effective).  Here, the RO has already 
assigned February 1, 2007, as the effective date for payment 
of the increased compensation.  Therefore, no earlier date 
may be assigned and the appeal must be denied.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
current appeal.  38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).  

II.  Duties to notify and to assist

The law and VA's regulations impose certain duties on VA to 
notify and to assist a claimant in developing information and 
evidence necessary to substantiate a claim.  See 38 U.S.C.A. 
§ 5103(a) (West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) 
(2008); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
this case, however, the duties to notify and to assist do not 
apply, because there is no reasonable possibility that any 
additional notice or assistance could substantiate the claim.  
See VAOPGCPREC 5-2004 (no duty to notify a claimant where 
that claim cannot be substantiated because there is no legal 
basis for the claim or because undisputed facts render the 
claimant ineligible for the claimed benefit and no duty to 
assist a claimant where there is no reasonable possibility 
that such aid could substantiate the claim because there is 
no legal basis for the claim or because undisputed facts 
render the claimant ineligible for the claimed benefit).  See 
also Manning v. Principi, 16 Vet. App. 534, 542 (2002); Mason 
v. Principi, 16 Vet. App. 129 (2002) (the veteran did not 
serve on active duty during a period of war and was not 
eligible for non-service-connected pension benefits; because 
the law as mandated by statute, and not the evidence, is 
dispositive of the claim, the VCAA is not applicable).  


ORDER

The appeal is denied.  



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


